Hager J.
The injunction in this case was granted in the first place with hesitation. I had limited the writ, so that no injury could result to the defendants, as all parties could have an opportunity to be heard on a motion to dissolve without much delay. And moreover, it was made to appear that the U. S. Circuit Judge, in whose Court the decree of foreclosure had been entered, was absent from the State ; and an action by original bill could not be maintained in a Federal Court for the reason that the parties were residents of this State. Upon these considerations a temporary injunction had been allowed. The parties had been heard before the Court upon a motion to dissolve the injunction. This motion«must prevail. Indeed, the plaintiff’s counsel have seemed to take the fact for granted, that the injunction would not be upheld in this Court.. The injunction is dissolved.